Case 1:18-cv-03270-CMA-SKC Document 1 Filed 12/20/18 USDC Colorado Page 1 of 4




                              UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLORADO

  Civil Action No. __________________

  CJ3SP, LLC, and

  CNR TRANSPORTATION,
  LLC,

  Plaintiffs,

  v.

  AIR GENERAL, INC.,

  Defendant.



                                           COMPLAINT



          Plaintiffs CJ3SP, LLC (“CJ3SP”) and CNR Transportation, LLC (“CNR”) (collectively,

  “Plaintiffs”), respectfully submit this Complaint against Defendant Air General, Inc. (“Defendant”

  or “Air General”), and in support thereof state as follows:

                                              PARTIES

          1.     CJ3SP is a Texas limited liability company, with a principal place of business

  located at 710 Foxpointe Rd., Fort Worth, Texas 76132-4453.

          2.     CNR is a Texas limited liability company, with its principal place of business

  located at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3140.

          3.     Air General is a Massachusetts corporation, with its principal place of business

  located at 403The Hill, Portsmouth, New Hampshire 03801. Air General maintains business
Case 1:18-cv-03270-CMA-SKC Document 1 Filed 12/20/18 USDC Colorado Page 2 of 4




  operations in Colorado and may be served through its registered agent, Cogency Global, Inc.,

  12649 W. Warren Ave., Lakewood, Colorado 80228.

                                              JURISDICTION

          4.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

  the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

  is between citizens of different States.

                                                 VENUE

          5.      Venue is proper in this district under 28 U.S.C. §1402(b) because the acts or

  omissions described herein occurred in this district.

                                                 FACTS

          6.      Plaintiffs own an Embraer EMB-505 “Phenom 300” business jet, FAA registration

  N1505P (“Aircraft”).

          7.      On November 7, 2017, Plaintiff’s Aircraft was parked on the tarmac at Denver

  International Airport in Denver, Colorado, when a food/baggage cart under Defendant’s control

  hit the Aircraft’s tail (the “Incident”).

          8.      The Incident caused significant damage to the Aircraft.

          9.      Additionally, Plaintiffs were unable to use the Aircraft from November 7, 2017

  until its return to service on May 17, 2018.

          10.     The Incident also caused diminution in the Aircraft’s value.

          11.     As a result of Defendant’s actions, Plaintiffs have sustained damages in an amount

  of no less than $2,084,768.88 and have made demand upon Defendant to make Plaintiffs whole.

          12.     While representatives of Air General have acknowledged responsibility for the

  Incident, and conceded that it is responsible for the damage to the Aircraft, it has failed and refused

  to make Plaintiffs whole.
                                                    2
Case 1:18-cv-03270-CMA-SKC Document 1 Filed 12/20/18 USDC Colorado Page 3 of 4




                         FIRST CLAIM FOR RELIEF – NEGLIGENCE

         13.     Plaintiffs re-allege and incorporate the foregoing paragraphs.

         14.      Defendant owed a duty of care to Plaintiff. More specifically, Defendant’s owed

  a duty of care to Defendant to move the food/baggage cart on the airport ramp in a safe and prudent

  manner to avoid damage to property.

         15.     A reasonably careful person or business operating ground equipment at Denver

  International Airport would exercise care in the movement of a food/baggage cart to avoid hitting

  aircraft or other equipment located on the Airport ramp.

         16.     Defendant failed to exercise reasonable care in the movement of its food/baggage

  cart at the Airport, hitting Plaintiff’s Aircraft and causing it damage. Defendant’s thereby breached

  its duty of care to Plaintiffs. Defendant’s actions were negligent.

         17.     As a direct and proximate cause of Defendant’s negligent actions, Plaintiffs’

  suffered damage to the Aircraft, loss of the Aircraft’s value and loss of use of the Aircraft, and

  other damages in an amount to be proven at trial.

         18.      Defendant acted negligently by engaging in the wrongful acts and/or omissions

  described herein. Such actions and/or omissions have caused, and continue to cause, damage to

  Plaintiffs, all for which they hereby sue.



         WHEREFORE, Plaintiffs respectfully request that this Court enter Judgment in favor of

  Plaintiffs on their claim in an amount to be proven at trial, and for attorneys’ fees, and expenses,

  as may be provided for by law, and for such other and further relief as may be just and appropriate.




                                                   3
Case 1:18-cv-03270-CMA-SKC Document 1 Filed 12/20/18 USDC Colorado Page 4 of 4




  DATED this 19th day of December, 2018

  Respectfully submitted,




                                          s/Martha Hardwick Hofmeister
                                          Martha Hardwick Hofmeister
                                          SHACKELFORD, BOWEN, MCKINLEY & NORTON,
                                          LLP , Texas Bar No. 08981500
                                          9201 N. Central Expressway, Fourth Floor
                                          Dallas, Texas 75231
                                          Telephone: 214.780.1400
                                           Fax: 214.78.1401
                                          Email: mhofmeister@shackelford.law

                                          and


                                          s/Christopher T. Leach
                                          Christopher T. Leach
                                          CARRIERE & LITTLE, LLP
                                          8001 S. Interport Blvd, Suite 310
                                          Englewood, CO 80112
                                          T: 720.979.0922
                                          F: 720.504.0155
                                          Email: cleach@carrierelittle.com

                                          ATTORNEYS FOR PLAINTIFFS,
                                          CJ3SP, LLC and CNR TRANSPORTATION, LLC

  Plaintiffs’ Addresses:

  CJ3SP, LLC
  710 Foxpointe Rd.
  Fort Worth, Texas 76132-4453

  CNR Transportation, LLC
  1999 Bryan St., Suite 900
  Dallas, Texas 75201-3140



                                             4
